Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
*386IT IS STIPULATED AND AGKEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked ADA (Import Spec’s Initials) by Import Specialist A. DeAngelis (Import Specialist’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, assessed with duty at 25 cents per pound and 31% per centum ad valorem, or 25 cents per pound and 30 per centum ad valorem under paragraph 1312, Tariff Act of 1930, as modified by T.D. 54108, consist of chenille animals, similar in all material respects to the merchandise the subject of Novelty Import Co., Inc. v. United States, C.D. 3462, wherein the merchandise was held dutiable at 35 per centum ad valorem under paragraph 1513 of said Act, as modified by T.D. 52739.
That the record in C.D. 3462 be incorporated and made part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Novelty Import Co., Inc. v. United States, C.D. 3462, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist are properly dutiable as toys, not specially provided for, at the rate of 35 per centum ad valorem under the provisions of paragraph 1513, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.